NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0183n.06

                                          No. 21-4069


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                  Apr 29, 2022
                                                    )
 DUSTIN L. BOWERS,                                                           DEBORAH S. HUNT, Clerk
                                                    )
        Plaintiff-Appellant,                        )
                                                    )        ON APPEAL FROM THE UNITED
 v.                                                 )        STATES DISTRICT COURT FOR
                                                    )        THE SOUTHERN DISTRICT OF
 COMMISSIONER OF SOCIAL SECURITY,                   )        OHIO
        Defendant-Appellee.                         )
                                                    )                                  OPINION



Before: KETHLEDGE, STRANCH, and NALBANDIAN, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. Dustin Bowers appeals the district court’s opinion

affirming the Commissioner of Social Security’s denial of Social Security disability insurance

benefits and supplemental security income benefits for a closed period of August 30, 2009 to

September 21, 2014. On appeal, Bowers makes the same argument that he presented in district

court: that the Administrative Law Judge erred in determining that he did not require a job coach

during the relevant period.

       We review district court decisions regarding social security benefits determinations de

novo. Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th Cir. 2014). When reviewing the

Commissioner’s determination of whether a claimant is disabled and entitled to benefits, we are

“limited to determining whether it is supported by substantial evidence and was made pursuant to

proper legal standards.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).

Substantial evidence means “more than a scintilla of evidence but less than a preponderance; it is
No. 21-4069, Bowers v. Commissioner of Social Security


such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Id. (quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). “An

ALJ’s failure to follow agency rules and regulations ‘denotes a lack of substantial evidence, even

where the conclusion of the ALJ may be justified based upon the record.’” Cole v. Astrue, 661 F.3d

931, 937 (6th Cir. 2011) (quoting Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 407 (6th Cir.

2009)). Finally, at issue in social security cases is not whether we would have reached the same

decision on this record. When determining whether to affirm the Commissioner’s decision, we

need not “agree with the Commissioner’s finding”; we instead ask whether the decision followed

legal standards and “is substantially supported in the record.” Rogers, 486 F.3d at 241. The district

court’s decision establishes that the applicable standard was satisfied here.

       After considering the record and the parties’ briefs, we find that the district court’s Opinion

& Order of September 16, 2021 sufficiently articulates the relevant facts, governing law, and the

reasoning underlying its decision. Issuing a full opinion would be duplicative and serve no other

purpose. We therefore AFFIRM the judgment and adopt the district court’s decision as this court’s

opinion.




                                                -2-